Title: To George Washington from John Paterson, 10 December 1782
From: Paterson, John
To: Washington, George


                        
                            Sir,
                            Camp December 10th 1782
                        
                        Enclosed is the arrangement of the Field officers of our line, and as the distribution of the whole is now
                            fixed on, and only waits your Excellency’s confirmation in orders, I request it may take place as soon as may be, as the
                            field officers of the reduced regiments conceive it would be an impropriety in their joining other corps without your
                            orders and approbation. I am with esteem your Excellency’s Devoted and obedt humble servt
                        
                            J. Paterson, B. General
                            in behalf of Massachusetts Line
                        
                    